DETAILED ACTION
Claims 1, 3-7, 10-12, 16, and 18 are presented for examination, wherein claims 1, 3, 5, 7, 10-12, and 16 are currently amended. Claims 2, 8-9, 13-15, and 17 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of records teaches or suggests the claimed invention of claim 1 from which the other claims depend, the lithium-ion battery comprising the specifically claimed anode,
said anode comprising the claimed carbon-based scaffold formed on the electrically conductive substrate,
wherein said carbon-based scaffold includes a plurality of carbon aggregates formed of few layer graphene joined with one another, wherein a first group of the carbon aggregates has a relatively low electrical conductivity, a second group of carbon aggregates has a relatively high low electrical conductivity, and the carbon-based scaffold comprises a porous structure containing intercalated or plated lithium.
See also instant specification, at e.g. ¶¶ 0005-09, 163, 219-227, and 238-243.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723